Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s Argument that the prior art is “directed to a device of a three-dimensional (3D) printing process, and not a cleaning apparatus” (page 3, Response filed 8/2/2021), Examiner has carefully considered but has not found persuasive. Murphee discloses a cleaning system, including display and control of the cleaning progress of the object. The display unit may display at least one of the total time, time remaining, and time expanded on the cleaned object during the cleaning process [0241]. See also [0273] regarding a filtering mechanism and contamination, wherein [0254] teaches that debris may float within the enclosure atmosphere, and that the debris may cause damage to components of the system. The enclosure may comprise a gas flow that allows displacement (e.g. removal) of the debris from a position in the enclosure atmosphere (e.g. from the entire enclosure atmosphere). 
	Regarding Applicant’s Arguments directed towards the modified baffles of Murphee differing from the functional features of the claimed plates (pages 4-6 of Response), specifically referencing the instant Specification paragraphs [0022-0024] as evidence, Examiner has carefully considered but respectfully disagrees. 
Applicant argues that “Murphee is not concerned with trapping any debris that is blown off of the target surface of the 3D object in a space formed between adjacent gaps between adjacent baffles additionally altering the gas flow [0318-0319], the baffles comprising a desiccant such as a sieve or silica which may act as an absorbent, see [0318] and [0041].  The flow aligning structure also has a contemplated height of “at most about 5, 4, 3, 2, 1, or 0.5 inches”, the effect of the structure being to align or alter the cross section of the flow of gas [0041]. The size, shape, and number of baffles can vary depending on a number of factors such as gas flow velocity and/or design constraints [0320]. The issue contemplated by the inventor involves debris, and specifically that it may be desirable to establish a gas flow solution that avoids floating debris and allows removal of debris from the enclosure atmosphere [0006]. The sizes, shapes, and gaps between adjacent baffles are considered variables which achieve an effective result, i.e. altering the gas profile which is directly correlated to the debris in the system. 

Examiner has maintained the rejections as issued in the Non-Final Rejection mailed on 5/20/2021, for the aforementioned reasons stated above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphee (US 20180126460) in view of itself. 
Regarding claim 1, Murphee teaches an air-blow cleaning apparatus comprising (see [0241]: cleaning system, including display and control of the cleaning progress of the object. The display unit may display at least one of the total time, time remaining, and time expanded on the cleaned object during the cleaning process. See also [0273] regarding a filtering mechanism, wherein [0254] teaches the enclosure may comprise a gas flow that allows displacement (e.g. removal) of the debris from a position in the enclosure atmosphere, e.g. from the entire enclosure atmosphere): 
a cleaning chamber (see [0168] disclosing an enclosure, container, processing chamber, or build module; see also [0006] disclosing debris removal); 
a retainer member disposed inside the cleaning chamber (wherein [0032] teaches a platform for supporting an object; see also [0040], [0174-0176]); 
an air circulator configured to generate an airflow flowing from a plurality of air inflow openings provided on a ceiling (wherein [0259] discloses the gas flow mechanism having an inlet portion, wherein an inlet portion may include one or more openings to facilitate flow into the chamber portion, see Figure 12 for example; see [0017]: at least one section of the gas flow mechanism comprises an area behind the to a plurality of air outflow openings provided on a floor of the cleaning chamber (wherein [0264] discloses an outlet portion, wherein the outlet portion can include one or more outlet openings, i.e. in a similar structure to the inlet portion), 
the air circulator comprising a chamber disposed on a lower surface of the cleaning chamber and a negative pressure creation device configured to lower pressure in the chamber (see [0163] disclosing negative pressure, including a vacuum; see also [0168], [0169] disclosing that different portions of the chamber can be different pressures, including a negative pressure; wherein [0041] teaches that the gas outlet portion may be separated by a main portion of the enclosure by a wall, i.e. a chamber; see also [0281]: the gas flow mechanism creates a negative pressure within the enclosure, [0258]: the suction mechanism; [0269]: gas removal mechanism (e.g. vacuum or gas channel); and 
a blower configured to blow air onto a workpiece retained by the retainer member (see [0213] disclosing one or more nozzles, including an air-aspirating nozzle), wherein 
an inner wall of the cleaning chamber has a plurality of flat plates that are provided at predetermined intervals along a vertical direction and protrude into the cleaning chamber in a horizontal direction (wherein [0263] teaches the baffles may be placed at a location within the processing chamber/enclosure; wherein [0262] discloses that the ledges may be baffles, and that the ledges may be controlled/altered in terms of position; wherein [0263] also teaches that at least one surface of the baffle , 
wherein the plurality of flat plates extend in the horizontal direction orthogonal to the inner wall (wherein [0319] discloses that the baffles may be substantially perpendicular with respect to the direction of gas at the inlet). 
However, Murphee does not explicitly teach, and is silent regarding, wherein each of the plurality of flat plates have a horizontal length between 30 mm and 60 mm in the horizontal direction orthogonal to the inner wall, 
wherein an aspect ratio of the horizontal length of each of the plurality of flat plates to a vertical length between adjacent flat plates among the plurality of flat plates is between 2:1 and 3:1, and
wherein flat plates among the plurality of flat plates that are longer in the horizontal direction orthogonal to the inner wall and flat plates among the plurality of flat plates that are shorter in the horizontal direction orthogonal to the inner wall are dispersed alternately along the vertical direction of the inner wall. 
However, Murphee does teach that the size, shape, and number of baffles can vary depending on a number of factors such as gas flow velocity and/or design constraints [0320]. Murphee further teaches that the plurality of gaps between the baffles can be adjustable based on parameters for adjusting velocity and/or turbulence [0319], and that there are multiple contemplated sizes of the width, depth, and height of the processing chamber [0139].  Alteration of the gas flow structure, which includes the gaps between adjacent baffles additionally altering the gas flow [0318-0319], the baffles comprising a desiccant such as a sieve or silica which may act as an absorbent, see [0318] and [0041]. Murphee further contemplates relationships between elements of the apparatus in terms of ratios, including cross sections, in at least [0320], [0333] and [0259].  The operation of the apparatus changes based on the size and shape of the baffles, subsequently causing a correlation between the baffles and the width to height ratio of the opening [0035]; see also [0041] and [0043]. The issue contemplated by the inventor involves debris, and specifically that it may be desirable to establish a gas flow solution that avoids floating debris and allows removal of debris from the enclosure atmosphere [0006]. The sizes, shapes, and gaps between adjacent baffles are considered variables which achieve an effective result, i.e. altering the gas profile which is directly correlated to the debris in the system. 
Therein exists a relationship between the design of the baffles within an enclosure and the resulting gas flow velocity, turbulence, pressure, trajectory, and temperature. Therefore, since the general conditions of the claim are disclosed in the prior art of the record in accordance with evaluating the design of the baffles, the claim limitation is considered a variable based on routine experimentation, i.e. a result effective variable. One having ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success when wherein each of the plurality of flat plates have a horizontal length between 30 mm and 60 mm in the horizontal direction orthogonal to the inner wall, wherein an aspect ratio of the horizontal length of each of the plurality of flat plates to a vertical length between adjacent flat plates among the plurality of flat plates is between 2:1 and 3:1, and wherein flat plates among the plurality of flat plates that are longer in the horizontal direction orthogonal to the inner wall and flat plates among the plurality of flat plates that are shorter in the horizontal direction orthogonal to the inner wall are dispersed alternately along the vertical direction of the inner wall.
Regarding claim 6, all of the limitations recited in claim 1 are rejected by Murphee as modified by itself. Modified Murphee further teaches wherein the plurality of flat plated have lengths between 40mm and 50mm in the horizontal direction orthogonal to the inner wall (wherein [0319] discloses that the baffles may be substantially perpendicular with respect to the direction of gas at the inlet; furthermore, please refer to the result effective variable assertion provided above regarding the specifically claimed 40mm and 50mm limitation).  
Regarding claim 10, Murphee teaches an air-blow cleaning apparatus comprising: 4

a cleaning chamber (see [0168] disclosing an enclosure, container, processing chamber, or build module; see also [0006] disclosing debris removal); 
a retainer member disposed inside the cleaning chamber (wherein [0032] teaches a platform for supporting an object; see also [0040], [0174-0176]);
an air circulator configured to generate an airflow flowing from a plurality of air inflow openings provided on a ceiling (wherein [0259] discloses the gas flow mechanism having an inlet portion, wherein an inlet portion may include one or more openings to facilitate flow into the chamber portion, see Figure 12 for example) to a plurality of air outflow openings provided on a floor of the cleaning chamber (wherein [0264] discloses an outlet portion, wherein the outlet portion can include one or more outlet openings, i.e. in a similar structure to the inlet portion), 
the air circulator comprising a chamber disposed on the lower surface of the cleaning chamber and a negative pressure creation device configured to lower pressure in the chamber (see [0163] disclosing negative pressure, including a vacuum; see also [0168], [0169] disclosing that different portions of the chamber can be different pressures; wherein [0041] teaches that the gas outlet portion may be separated by a main portion of the enclosure by a wall, i.e. a chamber); and 
a blower configured to blow air onto a workpiece retained by the retainer member (see [0213] disclosing one or more nozzles, including an air-aspirating nozzle), wherein 
an inner wall of the cleaning chamber has a plurality of plates that are provided at predetermined intervals along a vertical direction and protrude into the cleaning chamber in a horizontal direction (wherein [0263] teaches the baffles may be placed at a location within the processing chamber/enclosure; wherein [0262] discloses that the ledges may be baffles, and that the ledges may be controlled/altered in terms of position; wherein [0263] also teaches that at least one surface of the baffle may be smooth, i.e. flat; wherein [0317] teaches of the orientation of the baffles, and [0319] teaches of the gaps between the surfaces of the baffles being configured to alter the flow of the gas, i.e. predetermined).
However, Murphee does not explicitly teach, and is silent regarding, wherein the plurality of flat plates include a plurality of first flat plates and a plurality of second flat plates, each of the plurality of first flat plates is longer than each of the plurality of second flat plates in the horizontal direction orthogonal to the inner wall, and the plurality of first flat plates and the plurality of second flat plates are disposed alternately along the vertical direction of the inner wall.
However, Murphee does teach that the size, shape, and number of baffles can vary depending on a number of factors such as gas flow velocity and/or design constraints [0320]. Murphee further teaches that the plurality of gaps between the baffles can be adjustable based on parameters for adjusting velocity and/or turbulence [0319], and that there are multiple contemplated sizes of the width, depth, and height of the processing chamber [0139].  Alteration of the gas flow structure, which includes the baffles forming one or more walls, may be used to reduce debris return to the target surface (i.e. the workpiece); see [0316]. These baffles can be designed or adjusted in gaps between adjacent baffles additionally altering the gas flow [0318-0319], the baffles comprising a desiccant such as a sieve or silica which may act as an absorbent, see [0318] and [0041]. Murphee further contemplates relationships between elements of the apparatus in terms of ratios, including cross sections, in at least [0320], [0333] and [0259].  The operation of the apparatus changes based on the size and shape of the baffles, subsequently causing a correlation between the baffles and the width to height ratio of the opening [0035]; see also [0041] and [0043]. The issue contemplated by the inventor involves debris, and specifically that it may be desirable to establish a gas flow solution that avoids floating debris and allows removal of debris from the enclosure atmosphere [0006]. The sizes, shapes, and gaps between adjacent baffles are considered variables which achieve an effective result, i.e. altering the gas profile which is directly correlated to the debris in the system. 
Therein exists a relationship between the design of the baffles within an enclosure and the resulting gas flow velocity, turbulence, pressure, trajectory, and temperature. Therefore, since the general conditions of the claim are disclosed in the prior art of the record in accordance with evaluating the design of the baffles, the claim limitation is considered a variable based on routine experimentation, i.e. a result effective variable. One having ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success when formulating the claimed aspect ratio, distance between baffles, and profile formed by adjacent baffles. This is further evidenced not only by Applicant contemplating wherein the plurality of flat plates include a plurality of first flat plates and a plurality of second flat plates, each of the plurality of first flat plates is longer than each of the plurality of second flat plates in the horizontal direction orthogonal to the inner wall, and the plurality of first flat plates and the plurality of second flat plates are disposed alternately along the vertical direction of the inner wall.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAKENA S MARKMAN/Examiner, Art Unit 3723 

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723